DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 3-5 have been amended.  Claims 1-6 are pending in the instant application.  

Priority
This application is a National Phase Application of International Application Serial No. PCT/JP2018/009729, filed March 13, 2018, which claims the benefit of and priority to Japanese Patent Application No. 2017-053599, filed March 17, 2017.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 09/17/2019, 10/27/2020, and 05/12/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Status of the Claims
Claims 1-6 are under examination on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J.K. Dutkiewicz, Medical and Healthcare Textiles, (2010), 75, 140-147.

Applicant’s claim 1 is drawn to a water-absorbent resin composition comprising:
a water-absorbent resin; and hydroxamic acids represented by the following general formula (1) 
    PNG
    media_image1.png
    130
    171
    media_image1.png
    Greyscale
, wherein R represents a linear or branched C1 to C7 alkyl group, a phenyl group, a hydroxyphenyl group, an amino group, a naphthyl group, a pyridyl group, an aromatic alkyl group having a butoxy group, alkyl group having a benzamide structure, or an alkyl group having a phenylcarbamoyl group.

Dutkiewicz discloses an absorbent material used in personal hygiene articles, wherein loose or bonded cellulose fluff, blended with cross-linked sodium polyacrylate granules (known as superabsorbent polymer, SAP) for enhanced liquid capacity.  Cellulose fibers or whole composites served as carriers of known and potential urease inhibitors (page 140, 5th paragraph). In addition, Dutkiewicz discloses that acetohydroxamic acid (AHA) was one of the examples of known potential ureases inhibitors for treating cellulose-based absorbent systems (page 142, 1st paragraph, and Figure 2).  Therefore, Dutkiewicz anticipates claims 1, and 3-4, wherein the water-absorbent resin is a mixture of loose or bonded cellulose fluff, blended with cross-linked sodium polyacrylate granules, wherein the content of AHA is 100 ppm (0.01 parts by mass per 100 parts) or 200 ppm (0.02 parts by mass per 100 parts).
In terms of claim 5, the hydrophilic fiber is a mixture of loose or bonded cellulose fluff.
In terms of claim 6, wherein the absorbent material according to claim 5 held between a liquid-permeable sheet and a liquid-impermeable sheet, Dutkiewicz discloses an absorbent material used in personal hygiene articles, and Figure 1 discloses ammonia emission test set up which discloses the limitation of the absorbent material according to claim 5 held between a liquid-permeable sheet and a liquid-impermeable sheet, in order to be used as personal hygiene articles such as diaper.

Claims 1, and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2017177065A (“the `065 publication”) to Fujimoto et al., published on October 5, 2017. 

The `065 publication discloses a water-absorbing agent comprising hydrophilic fibers such as pulp and water-absorbing resin as a constituent material.  Specifically, Example 1 of the `065 publication discloses a method of preparing said water-absorbent resin composition by mixing 0.1 parts by weight of sodium benzohydroxamate (i.e. sodium benzohydroxamic acid), 0.36 parts by weight of propylene glycol and 0.54 parts by weight of water with 100 parts by weight of water-absorbent resin particles (e.g. polyacrylates).    
In terms of claim 6, wherein the absorbent material according to claim 5 held between a liquid-permeable sheet and a liquid-impermeable sheet, the `065 publication discloses an absorbent material used a water-absorbing agent such as disposable diapers, which discloses the limitation of the absorbent material according to claim 5 held between a liquid-permeable sheet and a liquid-impermeable sheet in order to be used as personal hygiene articles such as diapers. Therefore, the `065 publication anticipates claims 1-6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over by J.K. Dutkiewicz in view of U.S. Patent No. 6,703,536 (“the `536 patent”) to Roe et al. 
Determination of the scope and content of the prior art (MPEP §2141.01)
Dutkiewicz discloses an absorbent material used in personal hygiene articles, wherein loose or bonded cellulose fluff, blended with cross-linked sodium polyacrylate granules (known as superabsorbent polymer, SAP) for enhanced liquid capacity.  Cellulose fibers or whole composites served as carriers of known and potential urease inhibitors (page 140, 5th paragraph). In addition, Dutkiewicz discloses that acetohydroxamic acid (AHA) was one of the examples of known potential ureases inhibitors for treating cellulose-based absorbent systems (page 142, 1st paragraph, and Figure 2).
The `536 patent discloses a disposable absorbent article of skin care diaper comprising an enzyme inhibitor to prevent diaper dermatitis such as diaper rash linked to ammonia resulting from extended contact of the skin with urine, or feces, or both (Abstract, col. 1, lns. 15-63).  Claim 2 of the `536 patent discloses the enzyme inhibitor is selected from the group consisting of a protease inhibitor, a lipase inhibitor, an elastase inhibitor, a urease inhibitor, an amylase inhibitor, and combinations thereof.  In addition, the `536 patent discloses that exemplary inhibitors of urease activity include acetyl hydroxamic acid and its derivatives, such as cinnamoyl hydroxamic acid and other alkyl hydroxamic acids, corresponding salts and derivatives (col. 7, lns. 29-36).  The `536 patent discloses Disposable absorbent articles typically comprise a liquid pervious topsheet, a liquid impervious backsheet and an absorbent core positioned between the topsheet and the backsheet. Disposable absorbent articles and components thereof, including the topsheet, backsheet, absorbent core, and any individual layers of these components, have a body facing surface and a garment-facing surface. As used herein "body facing surface" means that surface of the article or component which is intended to be worn toward or adjacent to the body of the wearer, while the "garment facing surface" is on the opposite side and is intended to be worn toward or placed adjacent to the wearer's clothing or undergarments when the disposable absorbent article is worn, see “III. Absorbent Articles” col. 10, lns. 49 to col. 17, lns. 29.  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instantly claimed water-absorbent resin composition and absorbent material composition of Dutkiewicz is that the prior art does not teach using 
hydroxamic acid alkali salts, but using hydroxamic acid. 

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instantly claimed water-absorbent resin composition would have been obvious over the absorbent resin composition disclosed by Dutkiewicz, because the difference is further taught by the `536 patent.
The `536 patent teaches a disposable absorbent article of skin care diaper comprising an enzyme inhibitor to prevent diaper dermatitis such as diaper rash linked to ammonia resulting from extended contact of the skin with urine, or feces, or both (Abstract, col. 1, lns. 15-63), wherein exemplary inhibitors of urease activity include acetyl hydroxamic acid and its derivatives, such as cinnamoyl hydroxamic acid and other alkyl hydroxamic acids, corresponding salts and derivatives (col. 7, lns. 29-36).  An alkali metal salts are the most common acid salts used because of their better solubility, such as sodium benzohydroxamic acid.   Therefore, Dutkiewicz in view of the `536 patent would have rendered Applicant’s claims 1-6 obvious.


Conclusions
Claims 1-6 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731